555 N.W.2d 261 (1996)
218 Mich. App. 694
Lawrence F. O'DESS, Candice B. O'Dess, Clarence Mylin, Jeanette Mylin, Lynn G. Dingman, Ellen M. Dingman, William Firment, Helen E. Firment, Jeffrey L. Frost, Mary A. Frost, Robert J. Klepper, Constant L. Klepper, Margaret Keeley Kornhauser, Carl Schmidt, Mildred Schmidt, Paul W. Ousnamer, Nancy R. Ousnamer, Robert E. Schulz, Kathleen E. Schulz, Leon Silber, Roger W. Murray, Nancy J. Murray, and Marion Haddrill, Plaintiffs-Appellants,
v.
GRAND TRUNK WESTERN RAILROAD COMPANY, Defendant-Appellee.
Docket No. 168827.
Court of Appeals of Michigan.
Submitted April 9, 1996, at Lansing.
Decided September 13, 1996, at 9:05 a.m.
Released for Publication November 8, 1996.
*262 Anderson & Stull by Edward R. Noonan, Lansing, for plaintiffs.
Kevin M. Stanko, Detroit, for defendant.
Before MacKENZIE, P.J., and SAAD and C.F. YOUNGBLOOD,[*] JJ.
PER CURIAM.
This case was brought in 1991 pursuant to M.C.L. § 469.221; M.S.A. § 22.591,[1] governing the abandonment of subsidized railroads. Plaintiffs appeal as of right from an order granting summary disposition in favor of defendant. We affirm.
In the 1880s, defendant's predecessor acquired land from plaintiffs' predecessors in interest in order to construct the Pontiac Oxford railroad track on the land. The consideration for the land varied from $1 to $200. The Pontiac Oxford track was constructed, at least in part, by public aid and local subscription. The railroad has been abandoned since October 1986. Plaintiffs brought this action to compel defendant to deed the land back to them on the basis of the following language in M.C.L. § 469.221; M.S.A. § 22.591:
It shall be unlawful for any railroad company ... whose road has been constructed wholly or in part by public aid or local subscription ... to ... abandon ... said track ... except upon the decree or order of the circuit court ... upon petition of the railroad company desiring to make such abandonment ... Provided, That ... such railroad company first deed back to the person, persons or corporation from whom it was received or to his or its heirs, assigns, executors, administrators or successors, each and every tract, part or parcel of land or right of way, obtained from such person, persons or corporation. [Emphasis added.]
The parties stipulated to the appointment of a special master, John G. Cameron, to determine whether plaintiffs' predecessors' deeds conveyed to defendant's predecessor a fee interest, and, if so, the nature of that interest. The special master found that the deeds conveyed a fee simple interest in the property. The trial court adopted the special master's report.
With the premise that the deeds conveyed the land to defendant's predecessor in fee simple, the trial court ruled that, pursuant to Quinn v. Pere Marquette R. Co., 256 Mich. 143, 239 N.W. 376 (1931), land acquired by purchase is not subject to the deed-back provision of M.C.L. § 469.221; M.S.A. § 22.591. Accordingly, the court granted defendant's motion for summary disposition pursuant to MCR 2.116(C)(10), finding that the statute conferred no rights to plaintiffs with regard to the property.
Quinn, supra, concerned the ownership of a strip of land and the defendant railroad's right to drill for oil and gas on it. In Quinn, the plaintiff's predecessors sold the strip of *263 property to the railroad's predecessor for $1 and conveyed the property by warranty deed reciting that it was "to be used for railroad purposes only." The railroad claimed title to the strip in fee simple absolute. The plaintiff, however, claimed that he was the owner of the strip of land except as it was burdened by an easement for railroad purposes, and that the subsurface gas and oil belonged to him.
The Quinn Court started its analysis by noting that there are several methods by which railroads may acquire title to real property, including voluntary grant or purchase. Quinn, supra, p. 149, 239 N.W. 376. See also Detroit Edison Co. v. Detroit, 332 Mich. 348, 353, 51 N.W.2d 245 (1952). The Court continued:
Where property is taken through voluntary grant and donation, it "shall be held and used for the purpose of such grant only," 2 Comp Laws 1929, § 11121;[[2]] and, upon abandonment of the road, the title to property so donated is restored to the donor or his representatives or assigns. 2 Comp Laws 1929, § 11353 [M.C.L. § 469.221; M.S.A. § 22.591]; Flint & PMR Co v. Rich, 91 Mich. 293 [51 N.W. 1001 (1892)]. Lands may be acquired also by purchase, 2 Comp Laws 1929, § 11121; and the failure of the statute to attach to such purchase the conditions of tenancy, use, and reverter provided for donated property is persuasive of the intention of the legislature that they are not to be applied to limit a title so taken....
So our statutes furnish no ground for holding ... that a title taken by purchase... is subject to limitations of tenure not expressed in the deed.... Where the property is taken by purchase, the character of the estate is determined by the terms of grant, as in other cases. [256 Mich. at 149-150, 239 N.W. 376.]
Because the property at issue in Quinn was purchased, not donated, and because the statutes did not limit the railroad's title, the Quinn Court then examined the deed conveying the land to determine the nature of the railroad's estate in the property. First, the Court determined that the deed conveyed a fee, rather than an easement. Next, the Court addressed the question whether the language of the deed limited the railroad's fee. With regard to the deed's recitation that the property was conveyed for railroad purposes only, the Court stated:
It seems to be the weight of authority that, where there is no reverter clause, a statement of use is merely a declaration of the purpose of the conveyance, without effect to limit the grant. The reasoning is that, as a railroad company may take real estate only for railroad purposes, the declaration that it is to be so used is merely an expression of the intention of the parties that the deed is for a lawful purpose. [Quinn, supra, p. 151, 239 N.W. 376 (citations omitted).]
Accord Briggs v. Grand Rapids, 261 Mich. 11, 245 N.W. 555 (1932) (deed conveying property to city for park purposes, without a reverter clause, did not limit the grant). Because the deed to the railroad did not contain a reverter clause, the Court concluded that there was no limitation on the railroad's fee title to the property.

II
In this case, plaintiffs do not dispute that defendant's predecessor purchased the property from plaintiffs' predecessors; there *264 was no voluntary donation. Under Quinn, therefore, the statutory requirement of M.C.L. § 469.221; M.S.A. § 22.591, that ownership of the property revert to the grantors upon abandonment of the railroad, does not apply. Further, there is no allegation in this case that the deeds conveying the property to defendant's predecessor contained a reverter clause that would restore title to the property in plaintiffs upon the abandonment of the railroad. Again, under Quinn, plaintiffs cannot assert a property interest in the land. To avoid this result, plaintiffs argue that Quinn is not binding on this Court. We disagree.
The Quinn Court's determination that the deed-back requirement of M.C.L. § 469.221; M.S.A. § 22.591 applies only to donated property was not merely extraneous language, but was a critical component of the Court's essential premise, that any limits on a railroad's title to purchased property, including the existence of reversionary interests, are to be determined solely by reference to the terms of the grant, and not by statute. "`When a court of last resort intentionally takes up, discusses and decides a question germane to, though not necessarily decisive of, the controversy, such decision is not a dictum but is a judicial act of the court which it will thereafter recognize as a binding decision.'" In re Cox Estate, 383 Mich. 108, 117, 174 N.W.2d 558 (1970), quoting Chase v. American Cartage Co., Inc., 176 Wis. 235, 238, 186 N.W. 598 (1922) (emphasis in the original). In Quinn, the determination that M.C.L. § 469.221; M.S.A. § 22.591 does not apply to purchased property was germane to the determination of the parties' respective interests in the disputed property. Therefore the holding is binding on this Court. Cox Estate, supra; Cullender v. BASF Wyandotte Corp., 146 Mich.App. 423, 427, 381 N.W.2d 737 (1985). Because under Quinn, M.C.L. § 469.221; M.S.A. § 22.591 does not apply to purchased property, plaintiffs have no basis for arguing that the land purchased by defendant's predecessor should be deeded back to them.
Additionally, the Supreme Court specifically held in Quinn that "[w]here the property is taken by purchase, the character of the estate is determined by the terms of grant, as in other cases." Quinn, supra, p. 150, 239 N.W. 376. This holding was central in Quinn, because it required the Court to look to the terms of the deed to determine the parties' respective rights to the property. The same determination is relevant to resolving the dispute in this case, that is, whether defendant is required to deed back the property it purchased because the land is no longer being used as a railroad. According to Quinn, the fee simple grant without any reversionary language controls, and defendant is free to do with the property as it wishes; the fact that the land is no longer used as a railroad does not require defendant to deed the property back to plaintiffs.
Plaintiffs urge this Court to hold that Quinn was wrongly decided. A decision of the Supreme Court is binding upon this Court until the Supreme Court overrules itself, however. Hauser v. Reilly, 212 Mich.App. 184, 187, 536 N.W.2d 865 (1995). Therefore, we may not revisit the holding of Quinn. Id. Because Quinn dictates that M.C.L. § 469.221; M.S.A. § 22.591 is not applicable to purchased property such as the property owned by defendant in fee simple, plaintiffs' claim that the statute requires defendant to deed the property back fails, and summary disposition in favor of defendant was proper.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  M.C.L. § 469.221; M.S.A. § 22.591 has since been repealed by 1993 P.A. 354, § 451, effective January 14, 1994. The repealer did not extinguish plaintiffs' cause of action, however. See Minty v. Bd. of State Auditors, 336 Mich. 370, 58 N.W.2d 106 (1953).
[2]  Now M.C.L. § 464.9; M.S.A. § 22.212, repealed by 1993 P.A. 354, § 451, effective January 14, 1994. The statute read in pertinent part:

Every [railroad] corporation shall possess the general powers and be subject to the following liabilities and restrictions:
* * * * * *
(b) To receive, hold and take such voluntary grants and donations of real estate and other property as shall be made to it to aid in the construction, maintenance and accommodation of such road ... but the real estate thus received by voluntary grant shall be held and used for the purpose of such grant only.
(c) To purchase, and by voluntary grants and donations, receive, take and by its officers... enter upon and take possession of, hold and use all such lands and real estate, franchises and other property as may be necessary for the construction, maintenance and accommodation of its railroad ... but they shall not be appropriated until the compensation to be made therefor is agreed upon by the parties, or ascertained as herein prescribed, to be paid to the owners or deposited as hereinbefore directed, unless the consent of such owner be given therefor.